Judgment unanimously affirmed. Memorandum: Defendant has failed to preserve for appellate review his challenges to the court’s charge and to the testimony concerning defendant’s use of cocaine. We decline to review those claims in the interest of justice. Were we *1053to review the alleged errors, we would find that they did not deprive defendant of a fair trial. (Appeal from Judgment of Supreme Court, Monroe County, Bergin, J. — Murder, 2nd Degree.) Present — Dillon, P. J., Denman, Balio, Lawton and Lowery, JJ.